                     1:17-cr-10012-JBM-JEH # 34       Page 1 of 8
                                                                                           E-FILED
                                                         Wednesday, 06 January, 2021 11:07:06 AM
                                                                     Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
             v.                             )     Case No. 1:17-cr-10012
                                            )
CHARLES BRANDON MCMAHAN,                    )
                                            )
      Defendant.                            )

                              ORDER & OPINION

      This matter is before the Court on Defendant Charles McMahan’s pro se

request for compassionate release from a halfway house (dkt. 30) (docketed as

“Motion to Modify Conditions of Release”) and his counseled Amended Motion for

Compassionate Release (dkt. 32). The Government has responded (dkt. 33) and

Probation has filed a recommendation (dkt. 31) at the Court’s direction. This matter

is ripe for review. For the following reasons, the Motion is denied.

                                    BACKGROUND

      In 2008, Defendant pleaded guilty to possession with intent to distribute

cocaine base in violation of 21 U.S.C. § 841(a)(1) (Count I) and possession of a firearm

in furtherance of drug trafficking in violation of 18 U.S.C. § 924(c) (Count II). United

States v. McMahan, No. 07-00581, Dkt. 37 (S.D. Iowa July 17, 2008). He was

sentenced to 120 months’ imprisonment (60 months’ on each count, to be served

consecutively), to be followed by 5 years of supervised release. Id.
                     1:17-cr-10012-JBM-JEH # 34        Page 2 of 8




      On March 3, 2017, following Defendant’s release from prison, jurisdiction was

transferred to this Court. (Dkt. 1, 2). Three months later, a Petition for Warrant or

Summons for Offender Under Supervision was filed reporting Defendant possessed

and used marijuana, committed Disorderly Conduct by threatening to kill his ex-

girlfriend and her children, and tampered with a drug test by dilution on five

occasions. (Dkt. 5). In August 2017, the Court added conditions of supervised release

requiring Defendant to serve two months in home confinement and complete a

cognitive-based therapy program. (Dkt. 14).

      Six months later, a Petition and Supplemental Petition for Warrant or

Summons for Offender Under Supervision were filed reporting, inter alia, that

Defendant failed to submit to drug tests on two occasions and a search of his residence

revealed 3 grams of heroin, 2 Xanax pills, 3 digital scales (one of which tested positive

for cocaine residue), plastic baggie tear offs (one of which contained cocaine residue),

and Dormin, a substance commonly used as a “cutting” agent to dilute controlled

substances to increase sales. (Dkt. 16, 19). On July 30, 2018, Defendant’s term of

supervised release was revoked. (Dkt. 26).

      Defendant was then incarcerated until April 14, 2020, when he commenced his

current term of supervised release. (Dkt. 31 at 2). During this supervised release,

Defendant used marijuana, received a citation for Driving While License Revoked,

and was arrested for Domestic Battery. (Dkt. 28 at 2). Defendant’s Probation Officer

thereafter recommended he be required to reside, for 120 days, at a community

confinement facility designated by the Bureau of Prisons, in order to be “held



                                           2
                       1:17-cr-10012-JBM-JEH # 34     Page 3 of 8




accountable for his actions and provide[d] with more structured time.” (Dkt. 28 at 2–

3). Defendant agreed to this plan, as reflected in the Request for Modifying the

Conditions or Term of Supervision with Consent of the Offender filed on September

10, 2020. (Dkt. 28-1). On September 23, 2020, Defendant commenced his 120-day

term of community confinement at the Human Service Center Residential Reentry

Center (RRC) in Peoria. (Dkt. 31 at 3). He is projected to be released from the RRC

on January 21, 2021. (Dkt. 33 at 6).

       The instant motion arises from the ongoing COVID-19 pandemic. The RRC

currently has 1 active COVID-19 case among the client population, 1 no active cases

among staff, and no reported deaths; 6 clients were previously infected and have

recovered. COVID-19, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

visited Jan. 4, 2021).2, 3



1 This count includes both individuals housed at the RRC and individuals on home
confinement under the RRC’s supervision. COVID-19, Fed. Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last visited Jan. 4, 2021).
2 The BOP website contains the following disclosure:

       These data are compiled from a variety of sources and reviewed by BOP Health
       Services staff before documented for reporting. Not all tests are conducted
       by and/or reported to BOP. The number of positive tests at a facility is not
       equal to the number of cases, as one person may be tested more than once. The
       number of tests recorded per site reflects the number of persons at the specific
       facility who have been tested, whether at that site or at a prior facility.
COVID-19, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
Jan. 4, 2021) (emphasis in original). The website further indicates there have been 7
COVID-19 tests conducted at Human Service Center, 0 are pending, and there has
been a total of 7 positive tests. Id.
3 Defendant reports he knows of 20 people at the RRC who have tested positive for

COVID-19, one of whom died. Defendant argues his report “should not be discounted,”
as “[t]he true number of infections is almost certainly higher than documented and
cause of death has not always been accurately reported by BOP.” (Dkt. 32 at 3; see
also Dkt. 32-1, 32-2).
                                          3
                      1:17-cr-10012-JBM-JEH # 34      Page 4 of 8




      Defendant, 31, is concerned about contracting COVID-19 in the RRC. (Dkt. 30

at 1). According to his counsel, Defendant is still recovering from COVID-19, 4 and

living in “close quarters with men who are not quarantined and are allowed to leave

the premises to work place him at higher risk of contracting COVID-19 again.” (Dkt.

32 at 3–4). If released, Defendant proposes residing with his girlfriend, a placement

Probation finds suitable. (Dkt. 31 at 4).

                                  LEGAL STANDARD

      The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow defendants to

ask the sentencing court for compassionate release. Pub. L. No. 115-391 § 603(b), 132

Stat. 5194, 5239. The decision whether to grant compassionate release is within a

district judge’s discretion, the standard for which is set by § 3582(c)(1)(A). United

States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020). Under the statute, there are

three requirements.

      First, a defendant may not bring a compassionate release motion until either

(a) the defendant has “fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or (b) 30 days lapse

“from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” § 3582(c)(1)(A). Some courts have held this requirement may be

waived, e.g., United States v. Coles, 455 F. Supp. 3d 419, 424–425 (E.D. Mich. 2020),

while others have held it may not, e.g., United States v. Albertson, No. 116-CR-00250,




4 Neither of Defendant’s filings provide any details about the circumstances or date
of Defendant’s alleged previous COVID-19 infection.
                                            4
                     1:17-cr-10012-JBM-JEH # 34          Page 5 of 8




2020 WL 1815853, at *2 (S.D. Ind. Apr. 8, 2020). The undersigned has yet to decide

that question.

      Second, the defendant must either be at least 70 years of age and have served

30 years of the sentence for which the defendant is currently imprisoned, §

3582(c)(1)(A)(ii), or demonstrate “extraordinary and compelling reasons warrant”

compassionate release, § 3582(c)(1)(A)(i). The policy statement issued by the United

States Sentencing Commission, U.S.S.G. § 1B1.13, though not currently binding on

district judges, provides a “working definition of ‘extraordinary and compelling

reasons’ ” that can “guide [judicial] discretion without being conclusive.” Gunn, 980

F.3d at 1180.

      Third, the Court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to

the extent that they are applicable.” § 3582(c)(1)(A).

                                     DISCUSSION

      Defendant urges the Court to find that he satisfied the exhaustion requirement

by submitting a request for release to his Probation Officer on November 9, 2020.

(Dkt. 32 at 6–7; Dkt. 31 at 3). The Government argues Defendant was required to

make a request to the Bureau of Prisons. (Dkt. 33 at 11).

      Regardless of whether Defendant is statutorily eligible for relief, however, the

Court denies compassionate release on the merits. Defendant has failed to present

extraordinary and compelling reasons, and the § 3553(a) factors militate against

release.




                                           5
                      1:17-cr-10012-JBM-JEH # 34        Page 6 of 8




 I.   Extraordinary and Compelling Reasons

      The Court has previously accepted the proposition that extraordinary and

compelling reasons exist where a prisoner suffers from a chronic condition from which

he or she is not expected to recover and which places the prisoner at a heightened

risk for severe illness or death from COVID-19. See United States v. Hamilton, No.

4:08-cr-40006, Dkt. 160 at 4 (C.D. Ill. Sept. 1, 2020); U.S.S.G. § 1B1.13 cmt. n.1(A).

Defendant does not argue he has such an underlying condition. Instead, he cites

general concerns about the RRC’s quarantine policies and practices and states that if

he were to contract COVID-19, it could be worse than his initial infection from which

he is still recovering. (Dkt. 30 at 1; Dkt. 32 at 3–4). Ironically, Defendant himself

flouted one of the RRC’s policies designed to reduce the spread of COVID-19; on

November 26, 2020, Defendant refused to comply with the RRC’s policy forbidding

families from dropping off food or snacks, taking food from his girlfriend at the facility

and verbally assaulting staff who informed him it was not permitted. (Dkt. 31 at 3;

Dkt. 33 at 15). And according to the Centers for Disease Control and Prevention, cases

of COVID-19 re-infection have been reported but remain rare. Ctrs. for Disease

Control        and        Prevention,           Reinfection       with        COVID-19,

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last visited

Jan. 5, 2021, 2:25 PM). On the current record, Defendant has not presented

extraordinary and compelling reasons for release.

II.   The 18 U.S.C. § 3553(a) Factors

      Even if Defendant had presented extraordinary and compelling reasons, the §

3553(a) factors weigh against release. Defendant has repeatedly and seriously

                                            6
                     1:17-cr-10012-JBM-JEH # 34       Page 7 of 8




violated the terms of his supervised release, and Defendant is currently residing at

the RRC as an agreed-to sanction for his non-compliance. (Dkt. 31 at 4). Defendant

also committed domestic battery against his previous two girlfriends with whom he

resided; when he was arrested for Domestic Battery on August 26, 2020, his ex-

girlfriend had scratches on her left cheek, a cut on the inside of her lip, and blood on

the front and back of her dress. (Dkt. 31 at 4, 2). Defendant’s Probation Officer

recommended Defendant reside at the RRC for 120 days to be held accountable for

his actions and to provide him structured time to obtain employment and his GED,

and Defendant agreed to this sanction knowing we were in the midst of the ongoing

pandemic. (Dkt. 31 at 2–3). Defendant has not yet obtained his GED nor paid his

special assessment. (Dkt. 31 at 4).

      In light of Defendant’s history of recidivism, the need for this sanction to

ensure the public is protected from further crimes, and the goal of ensuring

Defendant has a structured environment in which to obtain educational training and

vocational experience, the § 3553(a) factors weigh heavily against release. Defendant

agreed to reside at the RRC for 120 days, until January 21, 2020, and the Court

declines to grant him early release from the facility, which Defendant states despite

his concerns has “helped [him] a lot in different ways.” (Dkt. 30 at 1).

                                      CONCLUSION

      For the foregoing reasons, Defendant’s request for compassionate release (dkt.

30) and his counseled Amended Motion for Compassionate Release (dkt. 32) are

DENIED.



                                           7
                    1:17-cr-10012-JBM-JEH # 34   Page 8 of 8




SO ORDERED.

Entered this 6th day of January 2021.

                                                     s/ Joe B. McDade
                                                  JOE BILLY McDADE
                                            United States Senior District Judge




                                        8
